Exhibit 10.1

AMENDMENT NO. 3
TO THE RECEIVABLES TRANSFER AGREEMENT

THIS AMENDMENT NO. 3 TO THE RECEIVABLES TRANSFER AGREEMENT (the "Amendment") is
entered into as of September 30, 2005 by and among Nalco Receivables LLC, as
transferor (the "Transferor"), Nalco Company ("NALCO" and together with the
Transferor, the "Nalco Parties"), as Collection Agent, Park Avenue Receivables
Company, LLC, as a CP Issuer and JPMorgan Chase Bank, N.A., as a Funding Agent,
an APA Bank and as Administrative Agent. Defined terms used herein and not
otherwise defined herein shall have the meaning given to them in the RTA
(defined below).

PRELIMINARY STATEMENTS

A.    The Transferor, NALCO, the Transferees, the Funding Agent and the
Administrative Agent are parties to that certain Receivables Transfer Agreement
among the parties referred to above dated as of June 25, 2004, as amended by (i)
Waiver and Amendment No. 1 among the parties referred to above entered into as
of March 30, 2005 and (ii) Amendment No. 2 among the parties referred to above
entered into as of June 30,2 005 (the "RTA").

B.    The Transferor has requested an amendment of certain provisions of the
RTA.

C.    The Transferees, the Funding Agents, the Required APA Banks and the
Administrative Agent have agreed to such request on and subject to the terms and
conditions hereinafter set forth.

D.    JPMorgan Chase Bank, N.A. is the only APA Bank as of the date hereof and
constitutes the Required APA Banks.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.    Accuracy of Preliminary Statements. The parties agree that the foregoing
Preliminary Statements are true and correct in all respects.

2.    Amendments. Section 7.1(l) and Section 7.1(m) of the RTA are hereby
amended to read in their entirety as follows:

"(l)    the average Default Ratio for the three (3) preceding Monthly Settlement
Periods exceeds 2.65% (except 3.75% in the case of each of the Monthly
Settlement Periods ending on the last day of each month from and including
March, 2005 to and including November, 2005); or"

"(m)    the average Delinquency Ratio for the three (3) preceding Monthly
Settlement Periods exceeds 5.80% (except 8.50% in the case of each of the
Monthly Settlement Periods ending on the last day of each month from and
including March, 2005 to and including November, 2005); or"

3.    Condition Precedent. This Amendment shall become effective and be deemed
effective as of the date first above written (the "Effective Date") upon receipt
by the Administrative Agent of an executed counterpart of this Amendment from
each of the parties hereto.

4.    Covenants, Representations and Warranties of the Nalco Parties.

(a)    On the Effective Date, each of the Nalco Parties hereby reaffirms all
covenants, representations and warranties made by such Nalco Party in the RTA,
to the extent the same are not modified hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the Effective Date.

(b)    Each of the Nalco Parties hereby represents and warrants that this
Amendment constitutes the legal, valid and binding obligation of such Nalco
Party, enforceable against such Nalco Party in accordance with its terms. The
execution, delivery and performance by each Nalco Party of this


--------------------------------------------------------------------------------


Amendment: (i) are within such Nalco Party's power; (ii) have been duly
authorized by all necessary or proper corporate action; (iii) are not in
contravention of any provision of such Nalco Party's certificate of
incorporation, bylaws or other organizational documents; (iv) will not violate
any law applicable to such Nalco Party; (v) will not conflict with or result in
the breach or termination of, constitute a default under or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Nalco Party is a party or by which
such Nalco Party or any of its respective property is bound; (vi) will not
result in the creation or imposition of any lien upon any of the property of
such Nalco Party; and (vii) do not require the consent or approval of any
governmental authority or any other Person, except those which were duly
obtained, made or complied with prior to the Effective Date.

5.    Reference to and Effect on the RTA.

(a)    On the Effective Date, each reference in the RTA and in each of the other
Transaction Documents to "this Agreement," "hereunder," "hereof," "herein," or
words of like import shall mean and be a reference to the RTA as modified
hereby, and each reference to the RTA in any other document, instrument or
agreement executed and/or delivered in connection with the RTA shall mean and be
a reference to the RTA as modified hereby.

(b)    Except as specifically modified hereby, the RTA, each of the other
Transaction Documents and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)    Except as expressly provided in Section 2 hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Transferees, the Funding Agents or the Administrative
Agent under the RTA or any of the other Transaction Documents, nor constitute a
waiver of, amendment of, consent to or other modification of any other term,
provision, Termination Event, or of any term or provision of any other
Transaction Document, or of any transaction or further or future action of the
Transferor which would require the consent of the Transferees, the Funding
Agents or the Administrative Agent under the RTA. Without limiting the
generality of the foregoing, the execution, delivery and effectiveness of this
Amendment shall not entitle the Transferor to a waiver of any existing or
hereafter arising Termination Event, nor shall the execution and delivery of
this Amendment by the Transferees, the Funding Agents or the Administrative
Agent establish a course of dealing among the Transferees, the Funding Agents,
the Administrative Agent and the Transferor or in any other way obligate the
Transferees, the Funding Agents or the Administrative Agent to hereafter provide
any waiver or extension to the Transferor for the payment or performance by the
Transferor of its obligations under the RTA and the Transaction Documents prior
to the enforcement by the Transferees, the Funding Agents and the Administrative
Agent of any of their respective rights and remedies under the RTA and the other
Transaction Documents.

6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

8.    Headings. Section headings in this Amendment are included herein for
convenience or reference only and shall not constitute a part of this Amendment
for any other purpose.

SIGNATURE PAGE FOLLOWS

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereto duly authorized as of the date first
written above.

[spacer.gif] NALCO RECEIVABLES LLC,
as Transferor

[spacer.gif] By: /s/ JANET M. SCHOO                  
        Name:  Janet M. Schoo
        Title:    Assistant Treasurer

[spacer.gif] NALCO COMPANY, as Collection Agent

[spacer.gif] By: /s/ BRADLEY J. BELL                
        Name:  Bradley J. Bell
        Title:    Executive President,
                    Chief Financial Officer

[spacer.gif] PARK AVENUE RECEIVABLES COMPANY, LLC
    
By: JPMorgan Chase Bank, N.A., as attorney-in-fact

[spacer.gif] By: /s/ STACEY PIKE                          
        Name:  Stacey Pike
        Title:    Vice President

[spacer.gif] JPMORGAN CHASE BANK, N.A., as an APA Bank, a Funding Agent and as
Administrative Agent

[spacer.gif] By: /s/ STACEY PIKE                          
        Name:  Stacey Pike
        Title:    Vice President



3


--------------------------------------------------------------------------------
